COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-10-00431-CV


ELIZABETH A. FLACK-BATIE AND                                    APPELLANTS
LISA A. BATIE

                                       V.

JOHN HENRY BATIE AND U-HAUL                                       APPELLEES
CO. OF FT. WORTH, CO.


                                   ------------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On February 22, 2011, we ordered appellants to pay the required $175.00

filing fee for the appeal and pay or make arrangements to pay for the clerk’s

record and reporter’s record on or before Monday, March 21, 2011. See Tex. R.

App. P. 5 and Supreme Court Order of July 21, 1998 regarding fees to be

charged in civil cases.   Because appellants have failed to comply with our

February 22, 2011 order, a requirement of the rules of appellate procedure, and
      1
      See Tex. R. App. P. 47.4.
the Texas Supreme Court’s order of August 28, 2007,2 we dismiss the appeal.

See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: April 7, 2011




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).

                                     2